In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 17‐3642

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


WILLIAM D. CORRIGAN,
                                                Defendant‐Appellant.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 13 CR 915 — Robert M. Dow, Jr., Judge. 



   ARGUED OCTOBER 24, 2018 — DECIDED JANUARY 3, 2019


   Before BAUER, MANION, and BRENNAN, Circuit Judges.
    BAUER, Circuit Judge.  Following a bench trial, defendant
William  D.  Corrigan  (“Corrigan”)  was  found  guilty  of  four
counts of wire fraud in violation of 18 U.S.C. § 1343. Corrigan
appeals his conviction, arguing that the indictment failed to
properly set out a scheme for wire fraud, and the evidence at
trial  was  insufficient  to  sustain  a  conviction.  Corrigan  also
2                                                     No. 17‐3642

contends that the district court erred when it ordered restitu‐
tion in the full amount of the investments. We disagree, and for
the following reasons, we affirm.
                      I.  BACKGROUND
   Corrigan  served  as  the  President  and  Chief  Executive
Officer of Embedded Control Systems (“ECS”), a company that
developed a process for replacing copper wiring in airplanes
with  fiber  optics.  Beginning  in  2007,  ECS  began  soliciting
capital from various investment groups. Among the investors
were  Jason  Neilitz  who  purchased  $125,000  worth  of  ECS
stock, and Rawah Partners which purchased $350,000 worth of
stock. 
   By June 2008, Corrigan had negotiated a prospective sale of
ECS to a third party. However, due to the worldwide financial
downturn the sale fell through. Shortly thereafter, through a
Board resolution, ECS authorized Corrigan to manage ECS in
whatever capacity he saw fit. At the same time, Corrigan was
negotiating a sale to another third party when ECS began to
suffer from cash flow problems.
    ECS  had  difficulty  paying  its  expenses  and  its  officers’
compensation.  It  closed  its  bank  account  with  Chase  Bank
because  it  was  frequently  overdrawn,  and  opened  a  new
account  with  LaSalle  Bank.  This  account  excluded  the  Vice
President  of  Business  Development,  A.J.  Yarmine,  from  its
signatories.  Through  2008,  ECS  employees  received  health
insurance from the company but ECS fell behind on the pay‐
ment for the insurance policy in 2008, making the last payment
to  United  Healthcare  in  November  2008.  United  Healthcare
cancelled the policy in January 2009, due to non‐payment.
No. 17‐3642                                                       3

    By March 2009, Corrigan had begun soliciting Jason Neilitz
and  Rawah  Partners  for  additional  investments  announcing
that  ECS  was  close  to  closing  a  sale  but  needed  additional
funds  to  cover  ECS’s  healthcare  insurance  premiums.  On
March 22, 2009, and again on April 22, 2009, Corrigan emailed
Jason  Neilitz  stating  that  the  company  was  close  to  being
dropped by its health insurance provider and that such a result
would be “catastrophic” to its employees and the pending sale.
Based  on  Corrigan’s  representations,  Neilitz  agreed  to  pur‐
chase an additional $50,000 worth of ECS stock. Per Corrigan’s
instructions  Neilitz  wired  $50,000  to  the  specified  account
which,  unbeknownst  to  Neilitz,  was  Corrigan’s  personal
account.
    At the same time that Corrigan was soliciting additional
capital from Neilitz, he was also communicating with Kevin
Duncan, a representative from Rawah Partners, to secure an
additional investment. After several conversations, in which
Corrigan represented that ECS needed an additional capital
infusion  to  cover  its  health  insurance  premiums,  Duncan
agreed to invest. In March 2009, Rawah Partners purchased an
additional $50,000 worth of ECS stock. Per Corrigan’s instruc‐
tions, Rawah Partners wired $50,000 to the specified account,
which  unbeknownst  to  Rawah  Partners,  was  Corrigan’s
personal account. In April 2009, Rawah Partners purchased an
additional $10,000 worth of ECS stock.
    After Corrigan received the funds at the end of March 2009,
he began to spend the money on myriad expenses, unrelated
to  ECS’s  legitimate  expenses.  For  example,  Corrigan:  wired
money  to  his  girlfriend  and  her  translator;  wired  money  to
Flight Test Labs, an associate’s company which did not do any
4                                                       No. 17‐3642

work for ECS; retained an immigration attorney; took vaca‐
tions;  subscribed  to  dating  websites;  and  covered  moving
expenses. Corrigan also withdrew $30,000 in cash.
   Ultimately, Corrigan was terminated from ECS on July 2,
2011, after ECS’s Chief Financial Officer discovered Corrigan
had received investor money in his personal account and made
no  record  of  the  payments.  Shortly  thereafter,  Corrigan
contacted Neilitz and Rawah Partners attempting to buy back
the fraudulently sold stock. When he was questioned about
what had been done with their investments he reaffirmed his
original  lie,  that  the  funds  were  used  by  ECS  to  pay  health
insurance costs for employees.
    A. Defendant’s Romantic Relationship
    In March 2009, at about the advent of Corrigan’s scheme, he
began  courting  a  Ukrainian  woman,  Natalia  Vasilenko
(“Natalia”). Natalia lived in Ukraine and Corrigan spoke with
her through a translator, which Corrigan paid for. During their
courtship Corrigan spoke about his attempts to raise money for
a trip to visit her in Ukraine and that it appeared he would be
able to get funds from ECS’s investors.
    Immediately following the receipt of funds from Neilitz on
April 24, 2009, Corrigan booked a flight to Brussels, Belgium,
with  a  return  flight  and  hotel  accommodations  in  Kiev,
Ukraine. Also, Corrigan communicated to Natalia that he was
speaking with an immigration attorney about bringing her to
the United States, and arranged for the transfer of funds to an
immigration attorney.
No. 17‐3642                                                         5

   B. Indictment and Trial
   On  November  20,  2013,  Corrigan  was  indicted  on  four
counts  of  wire  fraud,  in  violation  of  18  U.S.C.  §  1343.  The
indictment  alleged  that  Corrigan  orchestrated  a  scheme  to
defraud ECS’s investors by providing them false statements
and material misinformation. In December 2013, the govern‐
ment  filed  an  unopposed  motion  to  correct  typographical
errors in Counts II, III, and IV of the indictment and correctly
identify the victim in Count I. The motion was granted without
objection.
   On December 15, 2015, the case proceeded to a bench trial.
At trial the government proved that Corrigan solicited funds
from  Neilitz  and  Rawah  Partners  based  on  false  statements
about the status of the company and the need for the funds,
and  that  once  he  secured  the  funds,  he  used  them  for  non‐
business  related  expenses  and  continued  to  provide  the
investors  with  false  and  misleading  information  about  the
usage of the funds.
    The district court concluded that Corrigan “engaged in a
scheme to defraud Neilitz and Rawah Partners by making false
statements and material misrepresentations and by concealing
material  facts. [Corrigan’s] scheme was  to obtain  additional
money from Neilitz and Rawah Partners by falsely represent‐
ing that the money was needed to pay for and would be used
to  pay  for  health  insurance  premiums  for  ECS  employees.”
United States v. Corrigan, No. 1:13‐cr‐915, 2016 WL 4945013, at
*13 (N.D. Ill. Sept. 15, 2016).
    Following trial, the district court denied Corrigan’s post‐
trial  motion  for  acquittal  based  on  the  insufficiency  of  the
6                                                            No. 17‐3642

evidence.  Corrigan  was  sentenced  to  a  below  Guidelines
sentence of 144 days (time served) and ordered to pay restitu‐
tion  in  the  full  amount  of  Neilitz’s  and  Rawah  Partners’
investments—$110,000.
                           II.  ANALYSIS
    A. The Indictment Properly Set Out a Scheme to Defraud
    Corrigan’s  first  argument,  that  the  indictment  failed  to
allege a scheme to defraud, is without merit. In support of this
argument Corrigan suggests that the indictment was improp‐
erly amended, multiplicitous, and failed to allege fraudulent
intent.
    Challenges  to  the  sufficiency  of  the  indictment  must  be
raised  in  a  motion  to  dismiss  prior  to  trial,  Federal  Rule  of
Criminal Procedure 12(b)(3)(B), else they are waived, absent
good cause. Fed. R. Crim. P. 12(c)(3); see United States v. Nixon,
901  F.3d  918,  920–21  (7th  Cir.  2018).  If  a  defendant  fails  to
timely contest a constructive amendment, we review for plain
error.  United  States  v.  Cusimano,  148  F.3d  824,  828  (7th  Cir.
1998); see also Puckett v. United States, 556 U.S. 129, 135 (2009)
(“A plain error that affects substantial rights may be consid‐
ered even though it was not brought to the court’s attention.”).
Under the plain error standard a defendant must demonstrate
that: 
        “(1)  there  is  an  error;  (2)  the  error  is  clear  or
        obvious, rather than subject to reasonable dis‐
        pute; (3) the error affected the appellant’s sub‐
        stantial rights, which in the ordinary case means
        it  affected  the  outcome  of  the  district  court
No. 17‐3642                                                         7

        proceedings;  and  (4)  the  error  seriously
        affect[ed] the fairness, integrity or public reputa‐
        tion of judicial proceedings.” 
United  States  v.  Anderson,  881  F.3d  568,  572  (7th  Cir.  2018)
(quoting United States v. Marcus, 560 U.S. 258, 262 (2010)).
    Here, Corrigan argues that the indictment was improperly
amended because the motion to amend was solely to correct a
typographical  error  and  the  amended  indictment  instead
changed the victim in Count I. He argues this is a significant
alteration in violation of the Fifth Amendment, an issue raised
for the first time after trial. The district court denied the motion
and  concluded  that  the  government  did  not  constructively
amend  the  indictment  because  the  Grand  Jury  transcript,
regarding  Count  I,  clearly  relates  to  the  fraud  perpetrated
against  Neilitz  as  did  the  evidence  presented  at  trial.  The
district  court  also  reiterated  that  the  amendment  to  the
indictment  corrected  a  misnomer—correctly  identifying  the
victim in Count I. We agree.
    Because this challenge was levied for the first time follow‐
ing the trial, we evaluate it under the plain error standard, but
Corrigan makes no argument in furtherance of any of the four
operative elements. “The purpose of the rule against construc‐
tive amendments is to give the defendant reasonable notice so
that she can prepare a defense[.]” United States v. Penaloza, 648
F.3d 539, 546 (7th Cir. 2011). Here, he has not, and cannot argue
that he was unaware of the charges that were brought against
him.  The  grand  jury  transcript  clearly  refers  to  the  fraud
against  Neilitz  in  Count  I  and  Corrigan  was  aware  of  the
proper victim during the pre‐trial proceedings, undercutting
8                                                         No. 17‐3642

any  suggestion  that  a  substantive  right  was  affected  by  the
scrivener’s error in the original indictment. Because Corrigan
cannot show that any error occurred, let alone one that affected
his  substantive  rights,  we  agree  with  the  district  court’s
determination that no constructive amendment occurred.
    Next,  Corrigan  suggests  that  Counts  II  through  IV  are
multiplicitous because they stem from Rawah Partners’ $50,000
investment and wire fraud requires an additional risk of loss
for subsequent claims. He is mistaken.
    “A  multiplicitous  indictment  charges  a  single  offense  as
separate counts … . To determine whether a given indictment
contains  multiplicitous  counts,  we  look  to  the  applicable
criminal statute to see what the allowable ‘unit’ of prosecution
is—the  minimum  amount  of  activity  for  which  criminal
liability  attaches.”  United  States  v.  Ajayi,  808  F.3d  1113,  1123
(7th Cir. 2015) (internal citations and quotations omitted).
        To prove wire fraud the government must show
        “[defendant’s]  participation  in  a  scheme  to
        defraud, his intent to defraud, and his use of the
        wires in furtherance of the fraudulent scheme.
        Wire  communications  that  lull  a  victim  into  a
        false sense of security after the victim’s money
        had  already  been  obtained,  or  that  assist  the
        defendant in  avoiding detection  may be suffi‐
        cient to further a scheme.”
United  States  v.  McGowan,  590  F.3d  446,  457  (7th  Cir.  2009)
(emphasis added) (internal citations and quotations omitted).
As the district court correctly pointed out, Count II was based
on  Corrigan’s  March  22,  2009,  email  to  Rawah  Partners,
No. 17‐3642                                                            9

soliciting  $50,000  to,  allegedly,  cover  health  insurance  costs;
Count III was based on a November 7, 2011, email, assuring
Rawah  partners  that  the  funds  went  to  ECS,  not  Corrigan
personally; and Count IV was predicated on a November 9,
2011,  email,  assuring  Rawah  Partners  that  its  investment
covered  health  insurance  costs  in  2009.  The  Count  II  email
solicited  the  funds  based  on  false  statements  and  material
misrepresentations about the need for and prospective use of
the funds. The Counts III and IV emails lulled Rawah Partners
into a false sense of security that the funds went to ECS and
were used to cover health insurance costs. Because Corrigan
cannot show that any of the acts that abet Count II through IV
are  duplicative, his  argument that Counts  II  through IV are
multiplicitous must fail.
    Next, Corrigan argues that the indictment failed to allege
intent to defraud, stating that “any misunderstanding of how
[the invested] funds were to be spent was not material to the
decision to invest.” Lead Brief and Required Short Appendix
for  the  Defendant‐Appellant at 37, USA v.  Corrigan, 17‐3642
(July 5, 2018). We disagree.
    This issue is raised for the first time on appeal, accordingly,
we  review  for  plain  error  and  liberally  in  favor  of  validity.
United  States  v.  Harvey,  484  F.3d  453,  456  (7th  Cir.  2007)
(“Generally speaking, ‘tardily challenged indictments should
be construed liberally in favor of validity.’”) (quoting United
States v. Smith, 230 F.3d 300, 306 n.3 (7th Cir. 2000)). “[F]raud
does  not  require  that  a  defendant  contemplate  harm  to  the
victim or any loss. In fact, a defendant’s honest belief that his
actions will ultimately result in a profit and not a loss is legally
irrelevant.”  United  States  v.  Fard,  775  F.3d  939,  944  (7th  Cir.
10                                                       No. 17‐3642

2015)  (internal  citations  and  quotations  omitted);  see  United
States v. Nayak, 769 F.3d 978, 980 (7th Cir. 2014) (liability results
from the benefit to the defendant, not the harm to the victim);
United  States  v.  Fernandez,  282  F.3d  500,  507  (7th  Cir.  2002)
(“[G]overnment [does] not have to prove a contemplated harm
to a victim.”).
   Here, the indictment properly alleges the elements of wire
fraud. The indictment alleged Corrigan’s “participation in a
scheme to defraud, his intent to defraud, and his use of the
wires in furtherance of the fraudulent scheme[.]” McGowan,
590  F.3d  at  457.  His  argument  that  the  indictment  needs  to
explicitly  allege an intent to defraud is based on a misunder‐
standing of the law. Accordingly, this argument fails.
     B. The  Evidence  at  Trial  Amply  Supported  Corrigan’s
        Conviction
   Corrigan next argues that the evidence presented at trial is
insufficient to support a conviction for wire fraud. However,
ample  evidence  was  presented  at  trial  to  prove  that  he  was
engaged in a scheme to defraud Neilitz and Rawah Partners
and used interstate wire communication to do so.
    This Court will only overturn a verdict for insufficiency of
the evidence  where “after  viewing the  evidence in  the light
most  favorable  to  the  government,  the  record  is  devoid  of
evidence from which a reasonable jury could find guilt beyond
a reasonable doubt.” United States v. Campbell, 770 F.3d 556, 568
(7th Cir. 2014) (quoting United States v. Aslan, 644 F.3d 526, 540
(7th Cir. 2011)). In evaluating a challenge to the sufficiency of
the evidence, we do not “weigh the evidence or second‐guess
the [fact finder’s] credibility determinations.” United States v.
No. 17‐3642                                                         11

Coscia, 866 F.3d 782, 795 (7th Cir. 2017), reh’g and suggestion for
reh’g en banc denied (Sept. 5, 2017), cert. denied, 138 S. Ct. 1989,
(2018). Because we “[r]ecogniz[e] that ‘it is usually difficult or
impossible to provide direct evidence of a defendant’s mental
state,’  we  allow  for  criminal  intent  to  be  proven  through
circumstantial evidence.” Id. (quoting United States v. Morris,
576 F.3d 661, 674 (7th Cir. 2009)).
     At trial the government presented ample evidence to prove
the three elements of wire fraud: testimony from defrauded
investors; Corrigan’s email correspondence; evidence of receipt
of  investor  funds;  spending  records,  et  cetera.  All  of  these
showed that Corrigan obtained the funds through fraudulent
misrepresentations, used the funds for personal expenses, and
concealed his bad acts for years.
    At trial, Duncan and Neilitz testified that Corrigan solicited
the second round of investments by representing that it was
necessary to cover ECS’s health insurance costs; that if he was
unable to raise the required revenue before the end of March
2009,  its  health  insurer  would  cancel  its  policy;  and  that  if
Neilitz and Rawah Partners, respectively, were not interested
he  would  have  to  solicit  funds  from  other  investors.  These
representations were false. By March 2009, United Healthcare
had terminated ECS’s policy for non‐payment and there were
no other looming deadlines that required a cash infusion. More
to the point, the funds were never used for health insurance
costs. Instead the funds were spent by Corrigan personally to,
inter alia, travel and support his girlfriend.
  The  government  also  presented  myriad  other  evidence.
Documents  showed  Corrigan  misled  investors  as  to  where
12                                                       No. 17‐3642

the funds would be sent, the Stock Subscription Agreements
indicated that the funds would be sent to ECS, but Corrigan
provided his personal account number instead. Emails showed
that Corrigan repeatedly lied about how the funds had been
and were being used—he insisted that the money was used to
cover health insurance costs and other ECS expenses. In sum,
there  was  ample  evidence  to  support  the  district  judge’s
conclusion that Corrigan had perpetrated a scheme to defraud
investors. Corrigan told investors he would do one thing but
did another.
     Corrigan argues, unsuccessfully, that these misrepresenta‐
tions were not material because he never misrepresented the
value  of  the  stock  purchased  nor  did  he  minimize  the  risks
inherent in the investment. But, “a false statement is material
if  it  has  a  natural  tendency  to  influence  or  [is]  capable  of
influencing, the decision of the decisionmaking body to which
it was addressed.” United States v. Seidling, 737 F.3d 1155, 1160
(7th Cir. 2013) (quoting Neder v. United States, 527 U.S. 1, 16
(1999)). A scheme to defraud can exist “even when the scheme
was  unsuccessful  and  ‘no  one  relied  on  any  misrepresenta‐
tion.’” Id. (quoting Bridge v. Phoenix Bond & Indem. Co., 553 U.S.
639 (2008)).
    Here, Corrigan explicitly told the investors that the funds
were  necessary  to  cover  the  impending  health  insurance
premiums and that if ECS lost its insurance coverage it would
jeopardize the then‐pending sale. These statements were meant
to induce further investments from Neilitz and Rawah Partners
to  both  protect  their  initial  investments  and  expedite  their
return.  Accordingly,  we  agree  with  the  district  court;  the
evidence at trial supports the conclusion that Corrigan made
No. 17‐3642                                                            13

material misrepresentations about the need for investor funds
and what those funds would be used for.
    C. Restitution in the Full Amount of the  Fraudulently
       Solicited Funds is Proper
   Corrigan’s  final  argument  on  appeal  is  that  the  district
court  erred  when  it  ordered  $110,000  restitution—the  total
amount  received  as  a  result  of  the  fraud.  In  support  of  this
proposition he avers that up to half of the funds invested as a
result of the fraud were used for ECS purposes; and he should
have been credited for the value of ECS’s patents. We are not
persuaded by either argument.
    Typically,  the  district  court’s  restitution  determination  is
reviewed for abuse of discretion and we will not disturb the
restitution order unless the district court relied on impermissi‐
ble factors or abused its discretion. United States v. Havens, 424
F.3d 535, 538 (7th Cir. 2005). However, because Corrigan failed
to appropriately raise the issue at sentencing, we review for
plain error. United States v. White, 883 F.3d 983, 992 (7th Cir.
2018).  But,  even  under  the  lesser  burden,  the  restitution
amount is proper.
     Restitution under the Mandatory Victims Restitution Act is
mandatory  when  a  defendant  commits  a  property  crime  by
fraud.  18  U.S.C.  §  3663A(a)(1),  (c)(1)(A)(ii);  United  States  v.
Wilkozek,  822  F.3d  364,  369  (7th  Cir.  2016).  “Section
3664(f)(1)(A) requires courts to ‘order restitution to each victim
in  the  full  amount  of  each  victim’s  losses[.]’”  United  States  v.
Moose,  893  F.3d  951,  959  (7th  Cir.  2018)  (quoting  18  U.S.C.
§ 3663(f)(1)(A)) (emphasis added).
14                                                        No. 17‐3642

    Here  we  agree  with  the  district  court’s  conclusion  that
Corrigan is responsible for taking the money out of the hands
of investors. According to Neilitz’s and Duncan’s testimony,
neither  would  have  invested  additional  funds  absent  Corri‐
gan’s representation that the funds were necessary to secure
health insurance for ECS’s employees.
     Moreover, Corrigan effectively conceded the government’s
loss  calculations.  Neither  at  sentencing  nor  now  does  he
present evidence to support some lesser amount of restitution.
Instead he argues that ECS’s patents have some intrinsic value
that should be credited against the restitution figure, but that
is  not  the  test.  The  district  court  had  to  consider  “the  full
amount of each victim’s losses,” Moose, 893 F.3d at 959, and it
was Corrigan’s burden to show that the government’s calcula‐
tion was inaccurate or unreliable and produce evidence as to
the actual loss amount. United States v. Scalzo, 764 F.3d 739, 745
(7th  Cir.  2014).  Because  the  district  court  neither  relied  on
improper  evidence  nor  did  Corrigan  present  contrary  evi‐
dence, we find that the district court did not err in ordering
restitution in the full amount of the fraud.
                       III.  CONCLUSION
    The  district  court  found  William  Corrigan  guilty  of  four
counts of wire fraud in violation of 18 U.S.C. § 1343. For the
reasons listed above, we find that the district court properly
found that Corrigan was guilty of the charged offenses and
that the determination of restitution in the amount of $110,000
is  proper.  Accordingly,  we  AFFIRM  the  judgment  of  the
district court.